Case 2:19-cv-00750-RSWL-SS Document 56 Filed 12/30/19 Page 1 of 5 Page ID #:622

   1 GENIE HARRISON LAW FIRM, APC
     Genie Harrison (SBN 163641)
   2
     Amber Phillips (SBN 280107)
   3 Mia Munro (SBN 281317)
     523 W. 6th Street, Suite 707
   4
     Los Angeles, CA 90014
   5 Tel: (213) 805-5301; Fax: (213) 805-5306
   6
     Attorneys for Plaintiff John Doe
   7 And Proposed Substituted Plaintiff
     SKY ALVES
   8
   9 KELLER/ANDERLE LLP
     Jennifer L. Keller (SBN 84412)
  10
     Chase A. Scolnick (SBN 227631)
  11 Jay P. Barron (SBN 245654)
     18300 Von Karman Avenue, Suite 930
  12
     Irvine, CA 92612
  13 Tel.: (949) 476-8700; Fax: (949) 476-0900
  14
     Attorneys for Defendant
  15 KEVIN SPACEY FOWLER
  16
                           UNITED STATES DISTRICT COURT
  17
                         CENTRAL DISTRICT OF CALIFORNIA
  18
       JOHN DOE, an individual,                 )   Case No.: 2:19-cv-00750-RSWL (SSx)
  19                                            )
  20                Plaintiff,                  )   STIPULATION RE
                                                )   SUBSTITUTION OF SKY ALVES
  21          vs.                               )   AS PLAINTIFF AND DISMISSAL
  22                                            )   WITH PREJUDICE OF CASE IN
       KEVIN SPACEY FOWLER, an                  )   ITS ENTIRETY
  23   individual, and DOES 1-9, inclusive.     )
  24                                            )
                    Defendant.                  )
  25                                            )   Complaint Filed: September 27, 2018
  26
  27
  28


          STIPULATION RE SUBSTITUTION OF SKY ALVES AS PLAINTIFF AND DISMISSAL WITH
                              PREJUDICE OF CASE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 56 Filed 12/30/19 Page 2 of 5 Page ID #:623

   1         Plaintiff John Doe (“Doe”) died on September 6, 2019. Sky Alves (“Alves”),
   2 the special administrator and legal representative of Doe’s estate, and defendant Kevin
   3 Spacey Fowler (“Fowler”), stipulate as follows:
   4         WHEREAS, on or about November 18, 2019, Alves opened a probate action
   5 concerning Doe’s estate by filing a Petition for Letters of Special Administration with
   6 the Los Angeles Superior Court, which was assigned case number 19STPB10876
   7 (“Probate Case”).
   8         WHEREAS, on or about November 20, 2019, Alves was appointed as special
   9 administrator for the estate of Doe in the Probate Case and given authority over the
  10 estate’s handling of this action, as reflected in the orders from the Probate Case
  11 attached as Exhibit 1.
  12         WHEREAS, all parties agree Alves may substitute into this case as plaintiff
  13 under Federal Rule of Civil Procedure 25 and that this action shall be dismissed in its
  14 entirety with prejudice immediately upon such substitution, with each party to bear his
  15 own attorneys’ fees and costs;
  16         NOW THEREFORE, all Parties stipulate and agree as follows:
  17         1.    Under Federal Rule of Civil Procedure 25(a), Alves shall be substituted
  18 into this case as plaintiff in place of Doe, as Alves is the “proper party” to substitute
  19 into this case.
  20         2.    Alves and Fowler, acting through counsel and under Federal Rule of Civil
  21 Procedure 41(a)(1)(A)(ii) stipulate and agree to the dismissal with prejudice of this
  22 action, including all claims stated against all parties, with each party to bear his or its
  23 own attorneys’ fees and costs. The dismissal with prejudice shall occur immediately
  24 upon substitution of Alves as plaintiff.
  25 //
  26 //
  27 //
  28 //

                                                   1
          STIPULATION RE SUBSTITUTION OF SKY ALVES AS PLAINTIFF AND DISMISSAL WITH
                              PREJUDICE OF CASE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 56 Filed 12/30/19 Page 3 of 5 Page ID #:624




                        27
Case 2:19-cv-00750-RSWL-SS Document 56 Filed 12/30/19 Page 4 of 5 Page ID #:625

   1 IT IS SO STIPULATED.
   2
   3 Dated: December __ , 2019                 GENIE HARRISON LAW FIRM, APC
   4
                                         By:
   5                                            Genie Harrison
                                                Amber Phillips
   6
                                                Attorneys for Plaintiff John Doe and
   7                                            Proposed Substituted Plaintiff Sky
                                                Alves
   8
   9 Dated: December 30 2019                   KELLER/ANDERLE LLP
  10
                                         By:
  11                                            Jennifer L. Keller
                                                Chase A. Scolnick
  12
                                                Jay P. Barron
  13                                            Attorneys for Defendant
  14                                            Kevin Spacey Fowler

  15 AGREED AND APPROVED BY:
  16
  17 Dated: December__, 2019         By: __________________________________
  18                                     Name: ____________________________
  19                                            Sky Alves
  20
  21 Dated: December 28, 2019        By: __________________________________
  22
                                         Name: ____________________________
  23                                            Kevin Spacey Fowler
  24
  25
  26
  27
  28

                                             2
         STIPULATION RE SUBSTITUTION OF SKY ALVES AS PLAINTIFF AND DISMISSAL WITH
                             PREJUDICE OF CASE IN ITS ENTIRETY
Case 2:19-cv-00750-RSWL-SS Document 56 Filed 12/30/19 Page 5 of 5 Page ID #:626

   1                                 PROOF OF SERVICE
   2
       STATE OF CALIFORNIA, COUNTY OF ORANGE
   3
           I am over the age of 18 and not a party to the within action. My business
   4
     address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On December
   5 30, 2019, I served the foregoing document described as
   6
     STIPULATION RE SUBSTITUTION OF SKY ALVES AS PLAINTIFF AND
   7      DISMISSAL WITH PREJUDICE OF CASE IN ITS ENTIRETY
   8
     on the following-listed attorneys who are not on the list to receive e-mail notices for
   9 this case (who therefore require manual notice) by the following means of service:
  10
           SERVED BY U.S. MAIL: There are currently no individuals on the list to
  11 receive mail notices for this case.
  12
            SERVED BY CM/ECF. I hereby certify that, on December 30, 2019, I
  13 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
  14 The filing of the foregoing document will send copies to the following CM/ECF
     participants:
  15
  16         The following are those who are currently on the list to receive e-mail
             notices for this case.
  17
  18         Genie Harrison, genie@genieharrisonlaw.com
             Amber Phillips, amber@genieharrisonlaw.com
  19         Mia Munro, mia@genieharrisonlaw.com
  20
  21       I declare under penalty of perjury under the laws of the United States that the
  22 foregoing is true and correct. Executed on December 30, 2019 at Irvine, California.
  23
                                                  /s/ Courtney McKinney
  24
                                                          Courtney L. McKinney
  25
  26
  27
  28


                                              1
                                       PROOF OF SERVICE
